Per Curiam.
The decree of the prerogative court will be affirmed, for the reasons stated in the foregoing opinion delivered in the orphans court. The respondent’s costs in this court shall be paid by the appellants.
No. 78—
For affirmance—The Chief-Justice, Garrison, Swayze, Trenchard, Bergen, Voorhees, Minturn, Kalisoh, Bogert, Vredeneurgh, Congdon, Treaoy—12.
For reversal—None.
No. 79—
For affirmance—The Chief-Justice, Garrison, Swayze, Trenghard, Bergen, Voori-iebs, Minturn, Kaltsch, Bogert, Vredeneurgh, Congdon, Treaoy—12.
For reversal—None.